                 Case 19-11739-LSS             Doc 697       Filed 05/20/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                 Case No. 19-11739 (LSS)

                                   Debtors.                  (Jointly Administered)
                                                             Re: Docket No. 676


          NOTICE OF SUBMISSION OF PROOFS OF CLAIM IN CONNECTION
         WITH THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA AND
           TEACHERS’ RETIREMENT SYSTEM OF ALABAMA’S FIRST (1ST)
         OMNIBUS (SUBSTANTIVE) OBJECTION TO SECTION 503(b)(9) CLAIMS
             PURSUANT TO SECTION 502 OF THE BANKRUPTCY CODE,
                BANKRUPTCY RULE 3007 AND LOCAL RULE 3007-1

          TO:    Parties required to receive notice pursuant to Del. Bankr. L.R. 2002-1.

          PLEASE TAKE NOTICE that on April 23, 2020, Employees’ Retirement System of

Alabama and Teachers’ Retirement System of Alabama’s (“ERSA” and “TRSA”) filed the

Employees’ Retirement System of Alabama and Teachers’ Retirement System of Alabama’s First

(1st) Omnibus (Substantive) Objection to Section 503(b)(9) Claims Pursuant to Section 502 of the

Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1 (the “First Omnibus Objection”)

[Docket No. 676] with the United States Bankruptcy Court for the District of Delaware, 824 N.

Market Street, 3rd Floor, Wilmington, Delaware 19801. A hearing on the First Omnibus Objection

is scheduled for June 3, 2020, at 10:00 a.m. prevailing Eastern Time.


                 PLEASE TAKE FURTHER NOTICE that the proofs of claim that are required to

be delivered to Chambers pursuant to Del. Bankr. L.R. 3007-1(e)(iv) (the “Proofs of Claim”) have

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media, LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.


43422160 v2
              Case 19-11739-LSS      Doc 697     Filed 05/20/20    Page 2 of 2




been delivered to Chambers (with all attachments) together with a copy of the First Omnibus

Objection. Copies of any Proof of Claim can be requested from the undersigned counsel to ERSA

and TRSA.


Dated: May 20, 2020                               BURR & FORMAN LLP
Wilmington, Delaware
                                                  /s/ J. Cory Falgowski
                                                  J. Cory Falgowski (DE No. 4546)
                                                  1201 N. Market Street, Suite 1047
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 830-2312
                                                  Email: jfalgowski@burr.com

                                                             and

                                                  Jeffrey T. Baker (pro hac vice)
                                                  Derek F. Meek (pro hac vice)
                                                  420 N. 20th Street, Suite 3400
                                                  Birmingham, AL 35203
                                                  Telephone: (205) 252-3000
                                                  Email: jbaker@burr.com
                                                          dmeek@burr.com

                                                  Counsel for Employees’ Retirement
                                                  System of Alabama and Teachers’
                                                  Retirement System of Alabama




43422160 v2                                  2
